Citation Nr: 0802265	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  01-08 472A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for a disability of the 
cervical spine to include residuals of cervical spine fusion.  

3. Entitlement to service connection for residuals of an 
injury of the lumbar spine. 

4. Entitlement to service connection for a left foot 
disability.  

5. Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound of the left knee.  

6. Entitlement to a rating higher than 10 percent for 
residual of a gunshot wound of the right knee before October 
18, 2004, and a rating higher than 20 percent from October 
18, 2004. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL
Veteran and J. S. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1974 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2000, November 
2001, and in July 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

While on appeal in a rating decision in February 2005, the RO 
increased the rating for residual of a gunshot wound of the 
right knee, chondromalacia of the patella, to 20 percent, 
effective October 18, 2004.  

In the same rating decision, the RO granted a separate 10 
percent rating for atrophy of Muscle Groups XIII and XIV, 
associated with the residuals of the gunshot wound of the 
right knee.  As the veteran has not expressed disagreement 
with the separate 10 percent rating, the issue is not in 
appellate status. 



In a rating decision in March 2006, the RO denied service 
connection for post-traumatic stress disorder.  In a 
statement, received in April 2006, the veteran refers to the 
claim, but the RO has not yet addressed whether the statement 
constitutes a notice of disagreement and the matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Hepatitis C first documented after service is unrelated to 
an injury, disease, or event of service origin.  

2. A disability of the cervical spine to include residuals of 
cervical spine fusion was not affirmatively shown to have had 
onset during service; and a disability of the cervical spine 
to include residuals of cervical spine fusion, first 
documented after service, is unrelated to an injury, disease, 
or event of service origin or to a service-connected 
disability. 

3. Residuals of an injury of the lumbar spine was not 
affirmatively shown to have had onset during service; and 
residuals of an injury of the lumbar spine, first documented 
after service, is unrelated to an injury, disease, or event 
of service origin or to service-connected disability.  

4. A left foot disability is not currently shown. 

5. The residuals of a gunshot wound of the left knee are full 
extension and noncompensable of limitation of flexion with no 
additional functional loss due to pain or instability.  

6. Before October 18, 2004, the residuals of a gunshot wound 
of the right knee were functional impairment due to pain; 
from October 18, 2004, there is significant pain on motion 
resulted in moderate right knee disability.  


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2. A disability of the cervical spine to include residuals of 
cervical spine fusion was not incurred in or aggravated by 
service; a disability of the cervical spine to include 
residuals of cervical spine fusion is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2007). 

3. Residuals of an injury of the lumbar spine were not 
incurred in or aggravated by service and residuals of an 
injury of the lumbar spine are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2007).

4. A disability of the left foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

5. The criteria for a rating higher than 10 percent for 
residual of a gunshot wound of the left knee have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5259, 5260, 5261 (2007).   

6. Before October 18, 2004, the criteria for a rating higher 
than 10 percent for residuals of a gunshot wound of the right 
knee have not been met; from October 18, 2004, the criteria 
for a rating higher than 10 percent for residuals of a 
gunshot wound of the right knee have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5259, 5260, 
5261 (2007).   




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2001, in July 2002, in July 2003, and 
in March 2006.  The veteran was notified of the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also notified of the type of evidence needed to 
substantiate the claims for increase, namely, that the 
disabilities were worse. 



The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession that pertained to the claims.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence to substantiate the claim for 
increase); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained service records, VA records, 
records of the Social Security Administration, and private 
medical records.  The veteran was afforded VA examinations of 
his claims of service connection and for the claims for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there are no additional records to obtain, the Board 
concludes that the duty-to--assist provisions of the VCAA 
have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in May 1975 the veteran 
complained of upper back pain after he fell and the 
impression was cervical muscle spasm.  In July 1975, he was 
seen for an infected left great toe.  In October 1975, he 
complained of neck pain after he slipped off a jeep and he 
was hit in the neck by a radio he was carrying.  The 
assessment was a strain of the sternocleidodmastoid muscle.  
In March 1976, he complained of pain in the area of the left 
sacroiliac joint, and the impression was muscle strain.  

In March 1976, the veteran was hospitalized for evaluation of 
nausea and vomiting of four days' duration.  It was noted 
that prior to admission liver function tests had been 
abnormal.  The veteran denied a history of drug abuse or 
exposure to hepatitis.  History revealed that 10 days prior 
to admission the veteran had fallen during a field exercise, 
injuring his right upper extremity and left hip.  During the 
hospitalization, he remained asymptomatic.  After laboratory 
studies, the final diagnosis was hypertransaminasemia and 
elevated creatine phosphokinase secondary to muscle 
contusions.  

In May 1976, the veteran complained of general malaise and 
loose watery stools.  The impression was an upper respiratory 
infection versus recurrent hepatitis.  

In September 1976, while off-post, the veteran was shot by 
unknown assailant, suffering wounds to each leg from .25 
caliber bullets.  Later it was noted that a bullet struck the 
right patella and fragmented, but the patella was not 
fractured and the round did not penetrated into the knee 
joint.  The wounds were debrided and a hematoma of the right 
leg was drained.  

Several fragments were removed from the right knee.  There 
was no artery or nerve involvement.  An X-ray revealed 
multiple metallic densities overlying the right patella and 
some roughening of the anterior surface of that patella, but 
no intra-articular damage, fragments, or fracture.  

In June 1977, the veteran had a corn on the bottom of his 
left foot, which was shaved.  In August 1977, the veteran 
complained of recurrent right knee pain and the diagnosis was 
chondromalacia patella, for which he was given a physical 
profile limiting his duties for 30 days.  Following which, in 
September 1977, he again complained of right knee pain.  

On separation examination, there was no history of hepatitis. 

Records of the Social Security Administration disclose that 
in October 1998, during the course of his normal work 
activities, the veteran was attempting to capture a raccoon 
in the attic of the apartment complex, where he worked as a 
maintenance man, when he fell through the ceiling and he 
caught onto a beam with his chin and right hand.  In March 
1999, the veteran presented with findings consistent with 
cervical strain and lumbar strain.  X-rays revealed 
straightening of the cervical spine, possibly related to 
muscle spasms.  In April 1999, the veteran continued to have 
pain in the right hand and in the lower back with numbness 
and weakness.  In April 1999, a MRI revealed a herniated disc 
at C3-4 and bulging discs at C4-5, C5-6, and C6-7.  In May 
1999, a MRI revealed a herniated disc at L5-S1. 

VA hospital records disclose that in July 1999 the veteran 
had cervical fusion from C3 to C7, following the injury at 
work, when he fell through a roof. 

In July 1999, a VA physician reported that the veteran had 
cervical spondylitic myelopathy with anterior and posterior 
decompression.  The examiner stated that according to the 
veteran he was asymptomatic until October 1998 when he fell 
through a roof at work, resulting in right hand numbness, 
progressing to numbness in the upper and lower extremities.  
The physician stated that the veteran's fall had initiated 
the onset of his symptom and apparently caused his initial 
spinal cord compression since he was asymptomatic prior to 
the fall. 

In a statement in August 1999, a friend of the veteran 
recalled that the veteran told him that he had been had been 
recently released from the hospital at Fort Riley and he had 
been diagnosed with hepatitis C.  

VA records in June 1999 disclose a history of hepatitis C.  
In October 1999, it was noted that the veteran was given 
vaccines for hepatitis A and hepatitis B in April 1999.  In 
March 2000, the veteran stated that he had low back pain, off 
and on, for the 20 years, but since his neck surgery his low 
back pain was worse.  

On VA examination in September 2000, the examiner noted that 
although the veteran stated that he had a blood transfusion 
during service after his gunshot wounds, the records did not 
reflect that he had a blood transfusion.  It was noted that 
the initial inservice impression of hepatitis was not 
subsequently confirmed, but the diagnosis was 
hypertransaminasemia and elevated creatine phosphokinase 
secondary to muscle contusions.  In an addendum, the examiner 
reported that VA records in April 1999 contain a note that 
the veteran had hepatitis C.  The examiner stated that it 
would be impossible to state the exact onset of the hepatitis 
C because there was insufficient documentation in the service 
medical records that the veteran had received a blood 
transfusion.  

In a statement in May 2001, the veteran stated that he had 
hurt his back during service by repeatedly lifting heavy 
loads.  

In September 2001, the veteran testified that he first had 
the onset of symptoms of hepatitis C during service in March 
1976 for which he was hospitalized and given bed rest, which 
a physician had told him that he had jaundice but did not 
mention hepatitis.  The veteran testified that he did not 
recall whether he had been given a blood transfusion during 
service but he had had a spinal tap.  

On VA examination in December 2002, the veteran's claim file 
was reviewed and his injuries during service in 1975 and 1977 
were noted as was the post-service injury in 1998 injury.  

The diagnoses were cervical muscle sprain in 1975 and 1977 
with resolution following conservative treatment and 
traumatic arthritis of the cervical spine with subsequent 
cervical fusion in 1999 with continued neck pain and right 
arm radiation.  It was commented that the muscle strain 
injuries in 1975 and 1977 were less likely than not related 
to the injury that necessitated surgery. 

On VA examination in June 2003, it was noted that the veteran 
had had left knee pain since the gunshot wound in service and 
occasionally right knee swelling and instability.  It was 
noted that he had not worked since 1998.  

On physical examination, there was no right knee tenderness, 
fluid, crepitus, or laxity.  There was left knee tenderness, 
but no laxity.  Range of motion of each knee was from zero 
degrees of extension to 120 degrees of flexion.  X-rays 
revealed shrapnel in the soft tissue of the right knee, but 
the joint space was maintained and the articular margins were 
smooth.  A left knee X-ray revealed an old injury of the 
distal femur, probably an old healed fracture.  A MRI 
revealed a small amount of effusion in the left knee.  The 
impressions were chronic degeneration of the anterior 
cruciate ligament and medial collateral ligament, a probable 
horizontal tear of the posterior horn of the medial meniscus, 
and Grade III chondromalacia of the lateral femoral condyle.  
The diagnosis was gunshot wounds of both knees with operative 
repair at the time with continued bilateral knee pain, 
moderate in disability with progression.  

In July 2003, a MRI of the right knee revealed a small amount 
of effusion.  The ligaments were intact.  There was a finding 
compatible with a horizontal tear in the medial meniscus, but 
the lateral meniscus was unremarkable.  The patellar 
cartilage was intact and the patellar and quadriceps tendons 
were unremarkable.  

VA records show that in February 2004 the veteran walked with 
a cane and had a very antalgic gait with neurological type 
symptoms.  He had good range of motion of the knees from 0 
degrees of extension to about 100 degrees of flexion.  There 
was no ligamentous instability.  He did not have locking. 

On VA examination on October 18, 2004, the veteran's claim 
file was reviewed.  The veteran stated that his right knee 
gave way while working on a roof, causing him to fall through 
the root and injuring his neck.  He had full right knee 
extension, but flexion was limited by pain to 90 degrees.  He 
had extreme weakness in Muscle Groups XIV and XIII of the 
right thigh due to disuse, following the gunshot wounds.  The 
pain in the left knee was not as severe as in the right knee, 
such that left knee flexion was to 125 degrees.  There was no 
instability of either knee.  The VA examiner expressed the 
opinion that the veteran's fall through a roof, injuring his 
neck, appeared to be related to his right leg giving way 
while on the roof. 

The diagnoses were internal derangement of the left knee 
secondary to a gunshot wound with chronic degeneration of the 
anterior cruciate and medial collateral ligaments, a chronic 
tear of the medial meniscus, and Grade III chondromalacia of 
the left lateral femoral condyle; and right knee disability 
with disuse atrophy and weakness of Muscle Groups XIV and 
XIII, flexion limited to 90 degrees, linear tear of the 
medial meniscus, fatigue, and incoordination.  

It was felt that the veteran had a very high-grade of 
disability in the right knee, and ultimately in the right 
lower extremity all of which appeared to be directly related 
to the inservice gunshot wound and all of which appeared to 
have been a previously unappreciated factor in the fall 
through the roof that injured the veteran's neck.  It was 
also commented that his functional impairment was 
catastrophic and currently totally disabling, at least 
primarily in the right lower extremity and right knee.  His 
subjective complaints were pain, weakness, intolerance to 
repetitive use, insecure gait with a tendency of the right 
lower extremity to give way and the left lower extremity to 
lock at the knee.  He used a soft cylindrical brace on the 
right knee.  His daily activities were extremely limited 
primarily by the right knee and right lower extremity.  It 
was noted that the reported degrees of limited motion were to 
a degree inaccurate because motion was so painful in the 
right knee and pain in the left knee, worse on the right than 
the left.  There was additional limitation following any 
attempt at repetitive use, including just a few maneuvers on 
examination.  Flare-ups, as such, were not described, 
probably because he had pain all of the time.  No instability 
of either knee was found but there was instability in the 
right lower extremity due to weakness in Muscle Groups XIV 
and XIII.  

On VA examination in January 2006, the veteran complained of 
progressive pain in the knees.  He reported that the knees 
would periodically give way.  He used a cane for stability.  
The knee pain was worse in cold weather.  He currently did 
not take any pain medication, but he had previously done so.    

On examination the veteran walked with a cane and he had a 
spastic gait.  Left knee flexion was to 60 degrees with pain 
and right knee flexion was to 50 degrees with pain.  He had 
full extension of each knee.  The ligaments were intact.  The 
diagnoses were chondromalacia of the left knee; a medial 
meniscus tear of the left knee; medial collateral 
degenerative of the left knee; degenerative of the anterior 
cruciate ligament of the left knee; a medial meniscus tear of 
the right knee; and neurological spasticity of the lower 
extremities due to a neck injury.  

It was reported that the veteran had weakness of both knees, 
which gave him functional limitation, due to his neurological 
disability with spasticity.  He also had painful motion.  He 
had easy fatigability due to the knee injuries and his 
neurological deficit.  He had instability secondary to both 
internal derangement of the knee and neurological deficit.  

On VA examination in June 2007, the veteran's claim file was 
reviewed.  The veteran reported that daily bilateral knee 
pain which he described as being 10 on a scale of 10.  He 
stated that he had effusion on prolonged walking or standing.  
He used a cane when walking and in the past had used a right 
knee brace, but no longer used it because it irritated his 
skin.  He related that he could perform all routine 
activities of daily living with the exception of those that 
required strenuous lifting, climbing stairs or ladders, or 
prolonged walking or standing.  

On examination, the veteran walked with an antalgic gait, 
favoring the right leg with the assistance of a cane.  Both 
knees appeared arthritic but without effusion.  There was no 
ligamentous laxity.  McMurray's sign was negative, 
bilaterally.  



As for range of motion, prior to and after repetitive motion 
right knee extension was to 0 degrees.  Prior to repetitive 
motion, right knee flexion was to 110 degrees and afterwards 
it was to 100 degrees.  Prior to and after repetitive motion 
left knee extension was to 0 degrees.  Prior to repetitive 
motion, left knee flexion was to 90 degrees and afterwards it 
was to 80 degrees.  He complained of pain through the entire 
arc of flexion, bilaterally.  There was no apparent weakness, 
fatigability or loss of coordination during or after three 
repetitions of range of motion.  

X-rays revealed comminuted bullet fragments at the upper 
aspect of the right patella, extending into the suprapatellar 
bursa area, which had been stable since February 2004, and no 
arthritic change.  In the left knee, there was a question of 
a prior injury of the distal femoral shaft and no arthritic 
change and which had been stable since February 2004.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service, 
there is a presumption of service connection for arthritis, 
degenerative changes by X-ray, if the disability is manifest 
to a compensable degree within one year of discharge from 
service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). The 
provisions of 38 C.F.R. § 3.310(a) were recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Hepatitis C

The service medical records show that the veteran was 
hospitalized for evaluation of nausea and vomiting of four 
days' duration, which was initially thought to be due to 
hepatitis because liver function tests had been abnormal.  
The veteran denied any known risk factors for hepatitis C, 
namely, drug abuse or exposure to hepatitis.  There was a 
history that 10 days prior to admission the veteran had 
fallen during a field exercise, injuring his right upper 
extremity and left hip.  And after laboratory studies, the 
final diagnosis was hypertransaminasemia and elevated 
creatine phosphokinase secondary to muscle contusions, not 
hepatitis.

After service, hepatitis C was first documented in 1999.  The 
question on appeal, therefore, is whether the events in 
service bear a causal relationship to the diagnosis of 
hepatitis C after service.

On VA examination in September 2000, the VA examiner 
explained that the in-service abnormal laboratory findings 
were due to an acute muscle injury and that there was no 
evidence of a blood transfusion during service, so that it 
was impossible to state the time of onset of the current 
hepatitis C.  Also, the veteran testified that he did not 
recall having a blood transfusion during service.  The 
veteran has testified that he might have been exposed to 
hepatitis C in service by sharing shaving gear.

As for the veteran's statements and testimony, relating 
hepatitis C to service, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current hepatitis C and service. 

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, not capable 
of lay observation, and as there is no favorable competent 
medical evidence that the hepatitis C is related to an 
injury, disease, or event of service origin, the 
preponderance of the evidence is against the claim, and the 
reasonable-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Disabilities of the Cervical and Lumbar Segments of the Spine

The service medical records show that in May 1975 the veteran 
complained of upper back pain after he fell and the 
impression was cervical muscle spasm.  In October 1975, he 
complained of neck pain after he slipped off a jeep and he 
was hit in the neck by a radio he was carrying, and the 
assessment was a strain of the sternocleidodmastoid muscle.  
In March 1976, he complained of pain in the area of the left 
sacroiliac joint, and the impression was muscle strain.  

Although cervical and low back pain were document during 
service as the service medical records do not have the 
combination of manifestations sufficient to identify a 
chronic disability and sufficient observation to establish 
chronicity at the time, then a showing of continuity after 
discharge is required to support the claims. 

After service, disabilities of the cervical spine and of the 
lumbar spine were first documented in 1999, after the 
veteran's fall through the ceiling in 1998.  The period 
without documented complaints from 1978 to 1998 is evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  And 
the Board finds the absence of medical evidence of continuity 
of symptomatology outweighs the veteran's statements, 
relating the current disabilities of the cervical and lumbar 
spine to service. 

As for service connection on the basis that the disabilities 
were first diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, on VA examination in 2002, 
the examiner stated that the muscle strain injuries in 
service were less likely than not related to the injury that 
necessitated surgery.  In other words, the current 
disabilities of the cervical and lumbar spine are unrelated 
to the cervical and lumbar muscle strains during service.  
This opposes rather than supports the claims.  

To the extent that the veteran's statements and testimony 
relate his current disabilities of the cervical and lumbar 
spine to service, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current disabilities and the muscle 
strains during service. 

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, not capable 
of lay observation, and as there is no favorable competent 
medical evidence that the disabilities of the cervical and 
lumbar spine are related to service origin, the preponderance 
of the evidence is against the claims, and the reasonable-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

The analysis however does not end here.  The remaining 
question is whether the disabilities of the cervical and 
lumbar spine are proximately due to or the result of the 
veteran's service-connected right knee disability. 

The evidence in favor of the claim consists of the opinion of 
a VA examiner, who found that it was more likely than not 
that the service-connected disability of the right knee and 
service-connected disability of the muscles of the right 
thigh were responsible for his falling through the ceiling in 
1998, noting significant muscle weakness of the right thigh, 
resulting in the disabilities of the cervical and lumbar 
spine. 

The evidence against the claim is the complete lack of 
evidence contemporaneous with the injuries in 1998 that the 
veteran fell because of his right knee disability although on 
VA examination in 2004 the veteran indicated that was what 
had happened.  Neither the contemporaneous private medical 
records nor VA records document by complaint, finding, or 
history that the veteran fell because of his right knee 
disability.  The record shows that the veteran was working, 
doing his normal activities, when he was in the attic of the 
apartment complex, where he worked as a maintenance man, when 
he fell through the ceiling, trying to capture a raccoon.  
The conclusion drawn by the VA examiner is inconsistent with 
the contemporaneous record. 

With regard to a medical opinion, the credibility and weight 
to be attached to a medical opinion is within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Contemporaneous evidence has greater 
probative value than history as reported by the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In this case, the Board finds that the contemporaneous 
records in 1999 are more probative of the cause of the 
veteran's fall, than the opinion of the VA examiner, whose 
opinion was based on facts not supported by the 
contemporaneous evidence. For this reason, the Board rejects 
the opinion as speculative. 

To the extent that the veteran's statements and testimony 
relate his current disabilities of the cervical and lumbar 
spine to the service-connected right knee disability, where 
as here, the question is one of medical causation, the 
veteran as a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). Therefore the veteran's 
statements and testimony are not competent evidence on the 
question of medical causation, that is, the relationship 
between the current disabilities and the service-connected 
right knee disability.

For these reasons, the preponderance of the evidence is 
against the claims, and the reasonable-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Left Foot Disability 

The service medical records show that the veteran had an 
infected left great toe and a corn on the left foot.  That a 
condition was shown in service alone is not enough to 
establish service connection, there must be a current 
disability resulting from the condition.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability of the left foot, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Increased Ratings

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007). 

Traumatic arthritis, degenerative joint disease, and 
chondromalacia are rated on the basis limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Diagnostic Codes 5003, 5010, and 5014.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Separate rating may be assigned for limitation of flexion and 
for limitation of extension under Diagnostic Code 5260 and 
Diagnostic Code 5261, respectively.  

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.  

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling; extension limited to 15 degrees is 
20 percent disabling; and extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Under Diagnostic Code 
5257, a 10 percent rating is assigned for slight impairment 
due to recurrent subluxation or lateral instability or other 
impairment of the knee, 10 percent is assigned when such 
impairment is slight, 20 percent is assigned when such 
impairment is moderate, and 30 percent when severe.  



Left Knee 

The evidence includes radiological findings suggesting that 
the veteran had an injury, including a possible fracture of 
the distal portion of the left femur.  This was not shown on 
X-rays during service and it must be noted that the veteran 
has reported having injured his left knee in his postservice 
on-the-job accident in 1998.  However, the Board is unable to 
distinguish or separate for rating purposes any residuals 
from the postservice injury from those due to the inservice 
gunshot wound.  Thus, all current residual disability of the 
left knee will be deemed, for rating purposes, to be from the 
service-connected disability.  

Repeated examinations have found that the veteran has full 
extension of the left knee.  On VA examination in 2003, 
flexion was to 120 degrees, on VA examination in 2006, it was 
to 60 degrees, and on examination in 2007, it was to 90 
degrees, but after repetition it was to 80 degrees.  On VA 
examination in 2007, there was no weakness, fatigability, or 
loss of coordination during or after repetitive motion.  

As flexion is not limited to 45 degrees or extension limited 
to 5 degrees, considering 38 C.F.R. §§ 4.40, 4.45, the 
criteria for a separate rating of 10 percent for either 
flexion or extension under Diagnostic Code 5260 or 5261 have 
not been met.  Also there is no additional limitation of 
motion after repetitive use of the knee or with flare-ups, 
because he had no flare-ups and there was no incoordination, 
fatigue, weakness or lack of endurance with respect to knee 
function.  And there is no evidence of ligament laxity for a 
separate rating under Diagnostic Code 5257. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee disability.  38 U.S.C.A. § 5107(b).

Right Knee Disability before October 18, 2004

Before October 18, 2004, the residuals of the right knee 
wound included retained foreign bodies.  Range of motion was 
normal in extension and flexion was to 120 degrees on 
examination in 2003 and to 100 degrees in February 2004.  

While the veteran complained of swelling, no swelling was 
found on these evaluations.  Although he complained of giving 
way of the knee, no instability or laxity was found on these 
examinations.  In other words, there was no evidence of 
slight or moderate right knee ligamentous instability.  For 
these reasons, the criteria for a rating higher than 10 
percent before October 18, 2004, under Diagnostic Code 5257 
had not been met.  

Also as flexion was not limited to 45 degrees or extension 
limited to 5 degrees, considering 38 C.F.R. §§ 4.40, 4.45, 
the criteria for a separate rating of 10 percent for either 
flexion or extension under Diagnostic Code 5260 or 5261 had 
not been met. 

Right Knee Disability from October 18, 2004

From October 18, 2004, there was no evidence of right knee 
ligamentous instability, despite complaints of giving way.  
Flexion of the knee was not limited to 30 degrees or 
extension limited to 5 degrees to warrant a higher rating for 
limitation of flexion or a separate rating 10 percent rating 
for limitation of extension.  The findings of severe overall 
impairment of the right lower extremity on VA examination in 
2004 included the findings of disuse muscular atrophy which 
is now assigned a separate 10 percent disability rating.  

                                                                          
(The Order follows on the next page.)





ORDER

Service connection for hepatitis C is denied. 

Service connection for a disability of the cervical spine to 
include residuals of cervical spine fusion is denied.  

Service connection for residuals of an injury of the lumbar 
spine is denied. 

Service connection for a left foot disability is denied.   

A rating higher than 10 percent for residuals of a gunshot 
wound of the left knee is denied.  

A rating higher than 10 percent for residual of a gunshot 
wound of the right knee before October 18, 2004, and a rating 
higher than 20 percent from October 18, 2004, are denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


